Citation Nr: 1717431	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified at a travel board hearing before the Board in June 2014. 

The Board denied this appeal in a September 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in July 2016 granting a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the issue for action consistent with the terms of the JMPR.  In the JMPR, the parties specified that the Veteran abandoned the other issues decided by the Board in September 2015, specifically his claims of entitlement to service connection for hearing loss, tinnitus, joint and muscle pain, and paruresis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

In the JMPR the parties explained that the Board had not discussed relevant evidence.  Specifically, the Veteran had stated during treatment at a Vet Center Veteran Information interview, which was conducted in June 2011, that he had visited with "mental health staff while deployed in regard to emotional issues."  The Board, according to the JMPR, did not discuss this regarding his visiting with mental health staff while deployed and did not make a determination of the competency and the credibility of that statement.  

The Board has conducted a further review of the claims file and now finds that further development is needed to obtain all in-service mental health records.  

In-service mental health treatment records are not stored with the service treatment records.  See VBA Manual M21-1, III.iii.2.A.1.e. Types of Records Included in STRs.  They are maintained with the records of a military treating facility or a civilian treating facility.  VBA Manual M21-1, IV.ii.1.D.2.a. Location of In-Service Mental Health Treatment Records.  For that reason a separate request for records of mental health treatment must be made.  See VBA Manual M21-1, III.iii.2.D.3.a.  PIES Request Codes Beginning With "C"; III.iii.2.B.4.d-e.

Here, this development has not been undertaken.  Accordingly, a remand is needed on this basis.  

The parties to the JMPR also advised the Board to provide the Veteran with a VA examination if the Board should determine that the Veteran's June 2011 lay statement is competent.  At present, the Board finds that it is premature to make a competency determination without first determining if any in-service mental health records are available and, if so, what they contain.  See, e.g., AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  

However, the Board will ask that such an examination be conducted should such records be located, as indicated in the JMPR.  This examination will be to address whether a psychiatric condition other than PTSD could be related to the Veteran's service.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and/or records custodian(s) with a request for copies of all in-service mental health records.  

All necessary attempts must be made to obtain such records.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  If in-service mental health records are obtained, schedule the Veteran for a VA examination to determine whether it is at least as likely as not that a current mental health disorder other than PTSD is due to service.  

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, to include any other identified pertinent medical reports, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




